Dykman, J.,
(dissenting.) This proceeding was for the procurement of an order to compel the summary payment of money by a lawyer to his clients. The proceeding was inaugurated by a petition of the clients, which contained a statement *ot the transactions with the attorney, which was answered by an affidavit of the lawyer and another person, and then there was an affidavit in reply, and upon those papers an order was made at special term requiring the attorney to pay over to his clients the sum of $2,500. It appeared from the papers presented that the lawyer had collected considerable sums of money for his clients, and had also performed laborious professional services for them in important litigations and beneficial negotiations. His claim was and is that the sum of $2,500, which he had retained, and which is the sum in dispute, was no more than a just compensation for his services so rendered to his clients, and that he retained the same for that reason. A fair and important issue was thus raised between the parties, which required proof for its determination. The allegations of the petitioners on one side, and of the respondent on the other, were not proofs. They were in the nature of pleadings, and it was not competent for the court at special term to decide the question involved, and make the order appealed from without the introduction of proof under the common-law rules of evidence. Such proofs could have been introduced before the special term, or before a referee appointed for that purpose. In re Eldridge, 82 N. Y. 161; In re Knapp, 85 N. Y. 284. The order appealed from should be reversed, with $10 costs and disbursements.